 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    SCOTT JONES,                                      No. 2:18-cv-2145 AC P
12                       Plaintiff,
13           v.                                         ORDER
14    CALIFORNIA MEDICAL FACILITY, et
      al.,
15
                         Defendants.
16

17

18          I.      Introduction

19          Plaintiff is a state prisoner currently incarcerated at California State Prison Solano (CSP-

20   SOL), under the authority of the California Department of Corrections and Rehabilitation

21   (CDCR). Plaintiff proceeds with a civil rights complaint filed pursuant to 42 U.S.C. § 1983, and

22   a request for leave to proceed in forma pauperis filed pursuant to 28 U.S.C. § 1915. For the

23   reasons that follow, the court grants plaintiff’s request to proceed in forma pauperis and gives

24   plaintiff the opportunity to file a First Amended Complaint.

25          II.     In Forma Pauperis Application

26          Plaintiff has submitted an affidavit and prison trust account statement that make the

27   showing required by 28 U.S.C. § 1915(a). See ECF No. 8. Accordingly, plaintiff’s request to

28   proceed in forma pauperis will be granted.
                                                       1
 1            Plaintiff must still pay the statutory filing fee of $350.00 for this action. 28 U.S.C. §§
 2   1914(a), 1915(b)(1). By this order, plaintiff will be assessed an initial partial filing fee in
 3   accordance with the provisions of 28 U.S.C. § 1915(b)(1). By separate order, the court will direct
 4   the appropriate agency to collect the initial partial filing fee from plaintiff’s trust account and
 5   forward it to the Clerk of the Court. Thereafter, plaintiff will be obligated to make monthly
 6   payments of twenty percent of the preceding month’s income credited to plaintiff’s trust account.
 7   These payments will be forwarded by the appropriate agency to the Clerk of the Court each time
 8   the amount in plaintiff’s account exceeds $10.00, until the filing fee is paid in full. 28 U.S.C. §
 9   1915(b)(2).
10            III.   Screening of Plaintiff’s First Amended Complaint
11                   A.      Legal Standards for Screening Prisoner Civil Rights Complaints
12            The court is required to screen complaints brought by prisoners seeking relief against a
13   governmental entity or officer or employee of a governmental entity. 28 U.S.C. § 1915A(a). The
14   court must dismiss a complaint or portion thereof if the prisoner has raised claims that are legally
15   “frivolous or malicious,” that fail to state a claim upon which relief may be granted, or that seek
16   monetary relief from a defendant who is immune from such relief. 28 U.S.C. § 1915A(b)(1),(2).
17   A claim is legally frivolous when it lacks an arguable basis either in law or in fact. Neitzke v.
18   Williams, 490 U.S. 319, 325 (1989); Franklin v. Murphy, 745 F.2d 1221, 1227-28 (9th Cir.
19   1984).
20            Rule 8 of the Federal Rules of Civil Procedure “requires only ‘a short and plain statement
21   of the claim showing that the pleader is entitled to relief,’ in order to ‘give the defendant fair
22   notice of what the . . . claim is and the grounds upon which it rests.’” Bell Atlantic Corp. v.
23   Twombly, 550 U.S. 544, 555 (2007) (quoting Conley v. Gibson, 355 U.S. 41, 47 (1957)).
24   “[T]he pleading standard Rule 8 announces does not require ‘detailed factual allegations,’ but it
25   demands more than an unadorned, the-defendant-unlawfully-harmed-me accusation.” Ashcroft v.
26   Iqbal, 556 U.S. 662, 678 (2009) (quoting Twombly at 555). To survive dismissal for failure to
27   state a claim, “a complaint must contain sufficient factual matter, accepted as true, to “state a
28   claim to relief that is plausible on its face.’” Iqbal at 678 (quoting Twombly at 570). “A claim
                                                         2
 1   has facial plausibility when the plaintiff pleads factual content that allows the court to draw the
 2   reasonable inference that the defendant is liable for the misconduct alleged. The plausibility
 3   standard is not akin to a ‘probability requirement,’ but it asks for more than a sheer possibility
 4   that a defendant has acted unlawfully.” Id. (citing Twombly at 556). “Where a complaint pleads
 5   facts that are ‘merely consistent with’ a defendant’s liability, it ‘stops short of the line between
 6   possibility and plausibility of “entitlement to relief.”’” Id. (quoting Twombly at 557).
 7           “A document filed pro se is ‘to be liberally construed,’ and ‘a pro se complaint, however
 8   inartfully pleaded, must be held to less stringent standards than formal pleadings drafted by
 9   lawyers.’” Erickson v. Pardus, 551 U.S. 89, 94 (2007) (quoting Estelle v. Gamble, 429 U.S. 97,
10   106 (1976) (internal quotation marks omitted)). See also Fed. R. Civ. P. 8(e) (“Pleadings shall be
11   so construed as to do justice.”). Additionally, a pro se litigant is entitled to notice of the
12   deficiencies in the complaint and an opportunity to amend, unless the complaint’s deficiencies
13   cannot be cured by amendment. See Noll v. Carlson, 809 F.2d 1446, 1448 (9th Cir. 1987).
14                   B.      Plaintiff’s Allegations
15           When previously incarcerated at the California Medical Facility (CMF), plaintiff
16   submitted a letter to this court requesting that he be transferred to a General Population Level 3
17   yard “before me or other inmates get hurt.” See ECF No. 1 at 1. Plaintiff stated that he qualifies
18   for accommodations under the Americans with Disabilities Act (ADA) because he has 4 screws
19   in his back. He explained that he was an “Active Southern” and “a G.P. inmate,” not a “program
20   inmate,” and disagreed with the July 17, 2018 decision of CMF Correctional Counselor II (CC II)
21   Davis to transfer plaintiff to a special needs program yard. Id. He complained that he had been
22   placed in CMF’s administrative segregation unit (Ad Seg) “for not wanting to be a program
23   inmate.” Id.
24           The court informed plaintiff that, to proceed with this action, he must file a complaint and
25   an application to proceed in forma pauperis. ECF No. 7. Plaintiff filed both documents.
26           When plaintiff filed his complaint on December 26, 2018, he had been transferred to, and
27   housed at, CSP-SOL for more than four months. The complaint recounts plaintiff’s difficulties
28   while housed at the Correctional Health Care Facility (CHCF) in Stockton, apparently before he
                                                         3
 1   was incarcerated at CMF or between his incarcerations at CMF and CSP-SOL. Plaintiff states he
 2   was then post-surgical, in a wheelchair, and that his placement in a special needs yard placed him
 3   in danger because he had “to defend” himself between the “two status inmates,” including in a
 4   fight January 2018 and a riot February 2018. ECF No. 12 at 3. Plaintiff alleges that the situation
 5   “forced [him in] to a very complicated strategic decision of no real choices.” Id. at 4. He alleges
 6   that his wheelchair was damaged, requiring him to forfeit $350.00. Id. Plaintiff also alleges that
 7   “[t]he prison unit for my housing unit wasn’t up to standards to accommodations . . . [causing
 8   plaintiff] discomfort, pain after surgery, then reinjuring back, hip. That my use of wheel chair
 9   was lengthened and make use of walker after chair which wouldn’t had been needed or another
10   forecoming surgery of lower back and correction of 3 [illegible] fusen screws, which allows my
11   ableness to walk and function as one human [with] no assistance of nurse or assistant.” Id.
12           The complaint seeks the following relief: “To be reviewed and true assessment of
13   placement without any dangerment, harm for me as Active General Population Inmate;” “to have
14   ALL medical needs and attentions needs forthcoming completed;” and $100,000 in damages “for
15   the wrong of CDCR, stress, depression, hardship.” ECF No. 12 at 6.
16           The complaint identifies the following defendants: CHCF Warden Martel, CHCF CC II
17   (Correctional Counselor II) Frazier and “other state employees of [CHCF],” including “4 Janes
18   Does” and “4 John Does.” Id. at 2.
19                   C.      The Complaint’s Defects
20                           1.      Constitutional Claims for Injunctive Relief are Moot
21           With the possible statutory exceptions noted below (concerning the Americans with
22   Disabilities Act and Rehabilitation Act), plaintiff’s institutional transfers prior to filing his
23   complaint renders moot any constitutional claim for injunctive relief at CMF and CHCF. Plaintiff
24   has no standing to seek injunctive relief regarding practices at a facility in which he is no longer
25   held. “When an inmate challenges prison conditions at a particular correctional facility, but has
26   been transferred from the facility and has no reasonable expectation of returning, his claim is
27   moot.” Pride v. Correa, 719 F.3d 1130, 1138 (9th Cir. 2013) (citing Johnson v. Moore, 948 F.2d
28   517, 519 (9th Cir. 1991)). An inmate’s claims for prospective injunctive and declaratory relief
                                                          4
 1   are moot when he “no longer is subjected to [the allegedly unconstitutional] policies.” Johnson,
 2   948 F.2d at 519; Nelson v. Heiss, 271 F.3d 891, 897 (9th Cir. 2001) (“when a prisoner is moved
 3   from a prison, his action will usually become moot as to conditions at that particular facility”).
 4          However, plaintiff may still be able proceed with his claim for damages relief if
 5   cognizable in an amended complaint. See Nwozuzu v. Runnels, 338 Fed. Appx. 724, 725 (9th
 6   Cir. 2009).
 7                          2.      Americans with Disabilities Act & Rehabilitation Act
 8          The Americans with Disabilities Act (ADA), 42 U.S.C.A. § 12131 et seq., and the
 9   Rehabilitation Act (RA), 29 U.S.C.A. § 794, preclude discrimination on the basis of disability,
10   and apply to inmates and parolees in the state correctional system. Armstrong v. Wilson, 124
11   F.3d 1019, 1022-24 (9th Cir. 1997); Pennsylvania Dept. of Corrections v. Yeskey, 524 U.S. 206
12   (1998). The standards for determining whether an act of discrimination violated the RA are the
13   same as those applied under the ADA. Coons v. Secretary of U.S. Dept. of Treasury, 383 F.3d
14   879, 884 (9th Cir. 2004). To state a claim under Title II of the ADA, plaintiff must allege the
15   following:
16                  (1) he is an individual with a disability; (2) he is otherwise qualified
                    to participate in or receive the benefit of some public entity’s
17                  services, programs, or activities; (3) he was either excluded from
                    participation in or denied the benefits of the public entity’s services,
18                  programs, or activities, or was otherwise discriminated against by the
                    public entity; and (4) such exclusion, denial of benefits, or
19                  discrimination was by reason of his disability.
20   O’Guinn v. Lovelock Corr. Center, 502 F.3d 1056, 1060 (9th Cir. 2007) (citations, punctuation
21   and internal quotation marks omitted).
22          The relief generally granted under the ADA and RA is equitable. Because plaintiff is no
23   longer incarcerated in the institutions where he claims his rights were violated, it is unlikely
24   plaintiff can state a cognizable ADA or RA claim for equitable relief. However, monetary
25   damages are available under the ADA and RA upon a showing that defendant intentionally
26   discriminated against plaintiff. Duvall, 260 F.3d at1138–39.1
27
     1
       To state a claim for intentional discrimination, a plaintiff must allege: 1) that a public entity
28   (continued…)
                                                        5
 1                          3.      No Cognizable Claim Premised on Classification or Housing
 2          It is well established that prisoners have no federal constitutional right to a particular
 3   classification or program status or to choice in housing. Hernandez v. Johnston, 833 F.2d 1316,
 4   1318 (9th Cir. 1987) (citing Moody v. Daggett, 429 U.S. 78, 88 n.9 (1976)). Nor do prisoners
 5   have a liberty interest in remaining in the general population. McFarland v. Cassady, 779 F.2d
 6   1426, 1428 (9th Cir.1985). “[I]t is well settled that prison officials must have broad discretion,
 7   free from judicial intervention, in classifying prisoners in terms of their custodial status.”
 8   McCord v. Maggio, 910 F.2d 1248, 1250 (5th Cir. 1990) (citations and internal quotation marks
 9   omitted). Accord, Garcia v. Biter, 2016 WL 2625840, at *2 n.2, 2016 U.S. Dist. LEXIS 61252, at
10   *5 n.2 (Case No. 1:13cv0599 LJO SKO P) (E.D. Cal. May 9, 2016) (“Plaintiff’s housing status
11   and other custody or classification factors are left to the sound discretion of prison officials.”).
12          For these reasons, plaintiff may not pursue claims that challenge his classification or
13   program status, or his placement in a particular institution or housing unit.
14                          4.      Defendants
15          Plaintiff names “4 Janes Does” and “4 John Does” as defendants, each generally described
16   as an employee of CHCF. However, the complaint does not further identify any of these
17   defendants or make specific allegations against any of them. “Doe” defendants are disfavored in
18   the Ninth Circuit. See Gillespie v. Civiletti, 629 F.2d 637, 642 (9th Cir. 1980). In the absence of
19   an identifiable claim against a specific Doe defendant whose identify can later be discovered, Doe
20   defendants must be dismissed. Alternatively, if plaintiff can identify a Doe defendant against
21   whom he can make specific allegations of misconduct, the Doe defendant may be retained until
22   plaintiff timely seeks leave of court to identify the defendant in a further amended complaint. See
23   Wakefield v. Thompson, 177 F.3d 1160, 1163 (9th Cir. 1999); Brass v. County of Los Angeles,
24   328 F.3d 1192, 1195-98 (9th Cir. 2003).
25   had knowledge that a violation of his rights under the ADA was substantially likely to occur; and
26   2) at a minimum, the public entity failed to act. Lovell v. Chandler, 303 F.3d 1039, 1056 (9th
     Cir. 2002). These elements are evaluated under a “deliberate indifference” standard. Duvall, 260
27   F.3d at 1138. “Deliberate indifference requires both knowledge that a harm to a federally
     protected right is substantially likely, and a failure to act upon that likelihood.” Id. at 1139 (citing
28   City of Canton v. Harris, 489 U.S. 378, 389 (1989)).
                                                          6
 1          Plaintiff also names warden CHCF Warden Martel as a defendant. However, the
 2   complaint makes no charging allegations against defendant Martel. Supervisors may be held
 3   liable only for their own misconduct, not for the actions of their subordinates under a respondeat
 4   superior theory. Ashcroft v. Iqbal, 556 U.S. 662, 676-77 (2009); Ewing v. City of Stockton, 588
 5   F.3d 1218, 1235 (9th Cir. 2009). Supervisors may be sued only if they “participated in or
 6   directed the violations, or knew of the violations and failed to act to prevent them.” Taylor v.
 7   List, 880 F.2d 1040, 1045 (9th Cir. 1989); accord Starr v. Baca, 652 F.3d 1202, 1205–08 (9th Cir.
 8   2011); Corales v. Bennett, 567 F.3d 554, 570 (9th Cir. 2009). Because the complaint identifies
 9   no specifically challenged conduct by Warden Martel, his dismissal is warranted.
10          Additionally, the complaint makes no charging allegations against defendant Frazier, an
11   individual correctional officer against whom plaintiff may be able to state a cognizable claim.
12   However, there can be no liability under 42 U.S.C. § 1983 unless there is some affirmative link or
13   connection between a specific defendant’s actions and the claimed deprivation of plaintiff’s
14   constitutional rights. Rizzo v. Goode, 423 U.S. 362, 371 (1976). Plaintiff is informed that “[a]
15   person ‘subjects’ another to the deprivation of a constitutional right, within the meaning of §1983,
16   if he does an affirmative act, participates in another’s affirmative acts or omits to perform an act
17   which he is legally required to do that causes the deprivation of which complaint is made.”
18   Johnson v. Duffy, 588 F.2d 740, 743 (9th Cir. 1978); see also Leer v. Murphy, 844 F.2d 628, 633
19   (9th Cir.1988) (“The inquiry into causation must be individualized and focus on the duties and
20   responsibilities of each individual defendant whose acts or omissions are alleged to have caused a
21   constitutional deprivation.”). Unless plaintiff can allege facts supporting a cognizable claim
22   against Frazier, he must be dismissed from this action.
23                          5.      Vague Claims for Damages Relief
24          Plaintiff’s request for damages relief is premised on his putative legal claims under the
25   Eighth Amendment, and boxes he has checked on his form complaint for “basic necessities,”
26   “medical care,” “retaliation,” “excessive force by an officer” and “threat to safety” (to which he’s
27   added “to program with enem[ies]”). ECF No. 12 at 3, 4. Plaintiff also lists the ADA, RA and
28   several California statutes. Id.
                                                        7
 1          Plaintiff’s factual allegations as currently framed fail to state a cognizable claim
 2   supporting any relief. This includes the alleged damage to his wheelchair requiring plaintiff to
 3   “forfeit” $350.00. ECF No. 12 at 4. Only an intentional, authorized deprivation of property gives
 4   rise to an actionable Section 1983 claim, for violation of the Due Process Clause. See Barnett v.
 5   Centoni, 31 F.3d 813, 816-17 (9th Cir. 1994) (per curiam) (citing Cal. Govt. Code §§ 810–95).
 6                          6.     The Complaint is Subject to Dismissal
 7          For all these reasons, the complaint is subject to dismissal under 28 U.S.C. § 1915A(b).
 8   However, rather than recommend dismissal at this time, the undersigned will give plaintiff an
 9   opportunity to file an amended complaint. In drafting an amended complaint, plaintiff should
10   carefully consider the legal principles now explained.
11                  D.      Legal Principles Governing Potential Claims
12          Plaintiff is informed of the following legal standards pertinent to his allegations that may
13   support a cognizable claim in an amended complaint.
14                          1.     Medical Deliberate Indifference
15          “[D]eliberate indifference to serious medical needs of prisoners constitutes the
16   unnecessary and wanton infliction of pain, proscribed by the Eighth Amendment. This is true
17   whether the indifference is manifested by prison doctors in their response to the prisoner’s needs
18   or by prison guards in intentionally denying or delaying access to medical care or intentionally
19   interfering with the treatment once prescribed.” Estelle v. Gamble, 429 U.S. 97, 104-05 (1976)
20   (internal citations, punctuation and quotation marks omitted).
21          “In the Ninth Circuit, the test for deliberate indifference consists of two parts. First, the
22   plaintiff must show a serious medical need by demonstrating that failure to treat a prisoner’s
23   condition could result in further significant injury or the unnecessary and wanton infliction of
24   pain. Second, the plaintiff must show the defendant’s response to the need was deliberately
25   indifferent. This second prong ... is satisfied by showing (a) a purposeful act or failure to respond
26   to a prisoner’s pain or possible medical need and (b) harm caused by the indifference.” Jett v.
27   Penner, 439 F.3d 1091, 1096 (9th Cir. 2006) (internal citations, punctuation and quotation marks
28   omitted).
                                                        8
 1          To state a cognizable claim for deliberate indifference to serious medical needs, a prisoner
 2   must plausibly allege that a prison official “kn[ew] of and disregard[ed] an excessive risk to
 3   inmate health or safety; the official must both be aware of the facts from which the inference
 4   could be drawn that a substantial risk of serious harm exists, and he must also draw the
 5   inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994). Because “only the unnecessary and
 6   wanton infliction of pain implicates the Eighth Amendment,” the evidence must show the
 7   defendant acted with a “sufficiently culpable state of mind.” Wilson v. Seiter, 501 U.S. 294, 297
 8   (1991) (internal quotation marks, emphasis and citations omitted).
 9                          2.      Excessive Force
10          “In its prohibition of ‘cruel and unusual punishments,’ the Eighth Amendment places
11   restraints on prison officials, who may not ... use excessive physical force against prisoners.”
12   Farmer v. Brennan, 511 U.S. 825, 832 (1994) (citing Hudson v. McMillian, 503 U.S. 1 (1992)).
13   “[W]henever prison officials stand accused of using excessive physical force in violation of the
14   [Eighth Amendment], the core judicial inquiry is ... whether force was applied in a good-faith
15   effort to maintain or restore discipline, or maliciously and sadistically to cause harm.” Hudson,
16   503 U.S. at 6-7 (citing Whitley v. Albers, 475 U.S. 312 (1986)). When determining whether the
17   force was excessive, we look to the “extent of the injury ..., the need for application of force, the
18   relationship between that need and the amount of force used, the threat ‘reasonably perceived by
19   the responsible officials,’ and ‘any efforts made to temper the severity of a forceful response.’”
20   Hudson, 503 U.S. at 7 (citing Whitley, 475 U.S. at 321). While de minimis uses of physical force
21   generally do not implicate the Eighth Amendment, significant injury need not be evident in the
22   context of an excessive force claim, because “[w]hen prison officials maliciously and sadistically
23   use force to cause harm, contemporary standards of decency always are violated.” Hudson, at 9
24   (citing Whitley, at 327).
25                          3.      Retaliation
26          To state a cognizable retaliation claim, plaintiff must plead facts that support a reasonable
27   inference that plaintiff’s exercise of his constitutionally protected rights was the “substantial” or
28   “motivating” factor behind the defendant’s challenged conduct. See Soranno’s Gasco, Inc. v.
                                                         9
 1   Morgan, 874 F.2d 1310, 1314 (9th Cir. 1989) (citing Mt. Healthy City School Dist. Bd. of Educ.
 2   v. Doyle, 419 U.S. 274, 287 (1977). Plaintiff must also plead facts which suggest an absence of
 3   legitimate correctional goals for the challenged conduct. Pratt, 65 F.3d at 806 (citing Rizzo, 778
 4   F.2d at 532). Although plaintiff need not allege that the retaliatory conduct violated a
 5   constitutional right, Pratt v. Rowland, 65 F.3d 802, 806 (1995), mere allegations of retaliatory
 6   motive or conduct are insufficient. A prisoner must “allege specific facts showing retaliation
 7   because of the exercise of the prisoner’s constitutional rights.” Frazier v. Dubois, 922 F.2d 560,
 8   562 (n. 1) (10th Cir. 1990).
 9          Verbal harassment alone is insufficient to state a claim. See Oltarzewski v. Ruggiero, 830
10   F.2d 136, 139 (9th Cir. 1987). Even threats of bodily injury are insufficient to state a claim,
11   because a mere naked threat is not the equivalent of doing the act itself. See Gaut v. Sunn, 810
12   F.2d 923, 925 (9th Cir. 1987).
13          IV.     Leave to File a First Amended Complaint
14          For the foregoing reasons, the original complaint will not be served. Plaintiff will be
15   granted leave to file a proposed FAC within thirty days, in which he may attempt to state a
16   cognizable federal claim subject to the standards set forth herein. The FAC must be on the form
17   provided herewith, labeled “First Amended Complaint,” and provide the case number assigned
18   this case. The FAC must be complete in itself without reference to the original complaint. See
19   Local Rule 15-220; Loux v. Rhay, 375 F.2d 55, 57 (9th Cir. 1967).
20          Should plaintiff state a cognizable claim against one or more defendants, the court will
21   direct service of the FAC. Failure to timely file a FAC will result in the dismissal of this action
22   without prejudice.
23          V.      Summary for Pro Se Litigant
24          You have been granted in forma pauperis status and will pay the filing fee over time.
25          The court has screened your complaint and found that it fails to state a claim. There are
26   several problems: You may not seek injunctive relief from an institution in which you are no
27   longer held. You may not sue supervisors for the conduct of people they supervise. And a
28   complaint must identify individual defendants – if not by name, then by specific allegations
                                                       10
 1   regarding their conduct – and explain how each of them violated your rights. Because your
 2   complaint does not properly state a claim, it will not be served.
 3            You are being given thirty (30) days to file a First Amended Complaint (FAC). You are
 4   not obligated to file a FAC but, if you do, you should try to state a cognizable claim against a
 5   proper defendant. This order sets out the legal requirements for stating a claim for damages under
 6   the ADA and RA, and for stating the constitutional claims of medical deliberate indifference,
 7   excessive force, and retaliation.
 8            Your FAC need not be long, only specific. The court will screen your FAC pursuant to 28
 9   U.S.C. § 1997A. See “Legal Standards for Screening Prisoner Civil Rights Complaints,” above.
10   If your FAC is found to state a claim against one or more defendants, the court will order it
11   served. Failure to correct the problems the court has identified will result in a recommendation
12   that your complaint be dismissed.
13                                                  Conclusion
14            For the foregoing reasons, IT IS HEREBY ORDERED that:
15            1. Plaintiff’s request to proceed in forma pauperis, ECF No. 8, is granted.
16            2. Plaintiff is obligated to pay the statutory filing fee of $350.00 for this action. Plaintiff
17   is assessed an initial partial filing fee in accordance with the provisions of 28 U.S.C.
18   § 1915(b)(1). All fees shall be collected and paid in accordance with this court’s order to the
19   Director of the California Department of Corrections and Rehabilitation filed concurrently
20   herewith.
21            3. The court finds that plaintiff’s complaint, ECF No. 12, does not state a claim upon
22   which relief can be granted. Plaintiff is granted leave to file a First Amended Complaint (FAC)
23   within thirty (30) days after the filing date of this order, subject to the legal standards set forth
24   above.
25            4. Failure to timely file a FAC will result in a recommendation that this action be
26   dismissed without prejudice.
27   ////
28   ////
                                                          11
 1          5. The Clerk of Court is directed to send plaintiff, together with a copy of this order, a
 2   copy of the form complaint used by prisoners in this district to pursue a civil rights action under
 3   42 U.S.C. § 1983.
 4          SO ORDERED.
 5   DATED: December 19, 2019
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                       12
